Citation Nr: 0336436	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-20 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for tender plantar arch 
scar tissue, due to lacerated flexor tendons of the right 
foot, status post repair, currently rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1989 to May 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2001, a statement of the case was issued in October 2002 and 
a substantive appeal was received in December 2002.


FINDING OF FACT

The veteran's service-connected right foot disability, 
currently described for rating purposes as tender plantar 
arch scar tissue, due to lacerated flexor tendons of the 
right foot, status post repair, is productive of subjective 
complaints of limitation of use and almost constant pain and 
objective evidence of a limp, tender scar tissue, a two and a 
half inch scar which is painful on examination, but without 
loss of use of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for the veteran's service-connected 
right foot disability under Diagnostic Code 5284 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); ); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5299, 5284 
(2003).

2.  The criteria for entitlement to a separate disability 
rating of 10 percent (but no higher) under Diagnostic Code 
7804 for the tender and painful scar associated with the 
veteran's service-connected right foot disability have been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §  Part 
4, including § 4.73 and Code 7804 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The April 2001 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 f.3d 1334 (Fed. 
Cir. 2003).  However, in the present case, the veteran in 
fact did submit additional medical evidence after receiving 
the April 2001 RO letter.  In addition, in correspondence 
dated December 2002, the veteran indicated his desire to have 
his appeal sent to the Board and he did not indicate that he 
had any additional evidence to submit.  The Board therefore 
finds that there is no prejudice to the appellant as a result 
of any legal deficiency in the VCAA notice furnished by the 
RO pursuant to the invalidated regulation and that no useful 
purpose would be served by further delaying appellate review 
to provide corrected notice that the appellant has one year 
to provide additional information or evidence.  It is clear 
from communications from the appellant that he seeks 
appellate review without further delay.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded multiple VA medical 
examinations, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Moreover, no additional pertinent evidence 
has been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The October 2001 rating decision continued a 10 percent 
rating for the service-connected disability described for 
rating purposes as tender plantar arch scar tissue, due to 
lacerated flexor tendons of the right foot, status post 
repair, at a 10 percent disability rating.  A subsequent 
rating decision in May 2002 increased the rating to 30 
percent, effective from March 20, 2001, the date the claim 
was filed with the RO.  However, this action did not 
constitute a full grant of the benefit sought, and the issue 
remains in appellate status.  The present appeal involves the 
veteran's claim that the severity of his service-connected 
right foot disability warrants a higher disability rating.  

The disability at issue is currently rated as 30 percent 
disabling under Diagnostic Code 5284.  Diagnostic Code 5284 
states that a severe foot injury warrants a 30 percent 
disability rating.  Although a 30 percent rating is the 
highest rating listed under Code 5284, a note to that 
provision indicated that if there is actual loss of use of 
the foot, a 40 percent rating is to be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2003).  The question arises, 
therefore, as to whether there is actual loss of use of the 
right foot.  

The veteran underwent VA examination in January 2001.  During 
this examination, the veteran reported that his right foot 
injury produced symptoms of weakness, fatigue, 
incoordination, intolerance of prolonged standing and 
walking, inability to run and cramping.  Upon physical 
examination, the veteran was observed to limp on the right 
foot without assistive device.  He could not walk on the toes 
of his right foot, but he could walk on the heel, squat and 
rise.  There was tender, palpable scar tissue on the on the 
plantar surface of the arch of the right foot.  He was able 
to extend his toes, but was unable to flex them fully.  There 
was weakness in the great toe of the right foot, but his 
strength had increased since his last surgery.  The scar on 
the veteran's foot was 2.5 inches long and tender with 
wrinkled skin overlying it.  The examiner's diagnosis was 
residual, status post tendon repair and revision, scar tissue 
plantar right foot, with residual pain and dysfunction, 
progressive.

The record also contains notes from a podiatry clinic.  In an 
October 2002 notation, the podiatrist noted that the veteran 
suffers from approximately 50 percent loss of use of his 
foot.  He noted that the veteran can stand and walk short 
distances but that he cannot walk long distances, run, climb 
and jump.

In sum, the medical evidence of record demonstrates that the 
veteran currently suffers from residuals of a foot injury 
that are severe.  Therefore, a 30 percent rating under 
Diagnostic Code 5284 is justified.  However, there is no 
medical evidence of record to suggest that the veteran has 
experienced loss the use of his right foot.  In this regard, 
the Board notes that for special monthly compensation 
purposes, loss of use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee, with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of actual remaining function such as balance and 
propulsion.  See 38 C.F.R. § 3.350(a)(2).  For purposes of 
the present increased rating claim, the Board believes that 
this regulation offers some guidance as to what constitutes 
loss of use of a foot.  The Board recognizes the severity of 
the veteran's right foot injury and acknowledges his 
contentions that the residuals of the injury limit his 
activities.  However, the Board notes that the veteran can 
still walk and stand without the use of an assistive device 
for at least some period of time and can still stand on his 
heels and fully extend and partially flex his toes.  In fact, 
a podiatrist has offered an opinion that the veteran has lost 
approximately 50% of the use of his foot.  It follows that he 
still has some use of the foot.  In view of the objective 
medical evidence, the Board is unable to find that there is 
actual loss of function of the foot to the extent that there 
is loss of use of the foot, even when additional functional 
loss due to pain, weakness, incoordination and fatigue is 
considered.  Therefore, a 40 percent rating under Code 5284 
is not warranted.  

Nevertheless, the Board further notes that although the RO 
has described the disability with a reference to scar tissue, 
it appears that the tendons were lacerated as well.  From a 
review of the above-cited medical records, it appears to the 
Board that the major portion of right foot impairment is in 
fact due to the lacerated tendons and that even without the 
resulting scar, it would appear that a 30 percent rating 
under Code 5294 would be warranted. 

Such a finding is significant because a separate, additional 
rating may be assigned if a veteran's disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function on part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); Esteban v. Brown, 6 
Vet. App. 259 (1994).  In the present case there is objective 
medical evidence suggesting that the right foot scar is 
tender and painful.  Accordingly, the Board finds that a 
separate rating separate rating for the scar is warranted.  
Under the provisions of Diagnostic Code 7804, a superficial 
scar that is tender and painful on examination warrants a 10 
percent rating.  This is the highest rating under this Code.  
At this point, the Board acknowledges that the diagnostic 
criteria for scars were revised during the course of the 
appeal, effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  However, the Board finds that the criteria 
for a 10 percent rating are met under both the old and new 
criteria, and that such a 10 percent rating is the highest 
available for a painful scar under both criteria.  Under 
these circumstances, there is no prejudice to the veteran as 
a result of the Board's action assigning a separate 10 
percent rating for the scar without preliminary review of the 
issue by the RO.  

In sum, the Board finds that a separate 10 percent rating is 
warranted for the right foot scar under Code 7804, and a 
separate 30 percent rating under Code 5284 is warranted for 
the remainder of the right foot disability which is related 
in major part to laceration of the tendons.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable determination than rendered herein.


ORDER

Entitlement to a separate 30 percent rating under Diagnostic 
Code 5284 is warranted for the veteran's service-connected 
right foot disability.  Entitlement to a separate 10 percent 
rating is warranted for the scar related to the service-
connected right foot disability.  To this extent, the appeal 
is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



